Exhibit 10.2.1.3

 

MARKET PARTICIPANT SERVICE AGREEMENT

 

This MARKET PARTICIPANT SERVICE AGREEMENT is dated this 1st day of February,
2005 and is entered into by and between:

 

[Name of Market Participant]            having its registered and principal
place of business located at                     [Address]
                    (the “Market Participant”);

 

and

 

ISO New England Inc., a Delaware corporation having its principal place of
business located at One Sullivan Road, Holyoke, MA 01040-2841, and acting as the
Regional Transmission Organization for New England (“ISO”).

 

The Market Participant and the ISO are sometimes hereinafter referred to
individually as a “Party” and collectively as the “Parties.”

 

BACKGROUND

 

A. The ISO operates the New England Transmission System pursuant to a certain
Transmission Operating Agreement dated February 1, 2005, and other agreements
entered into with merchant and other transmission owners. The ISO’s operation of
the New England Transmission System is intended to insure the reliability of the
New England Transmission System. Subject to the requirements of bulk power
supply reliability, the ISO provides non-discriminatory, open access to the New
England Transmission System pursuant to the ISO’s Transmission, Markets and
Services Tariff on file with the Federal Energy Regulatory Commission (the
“Commission”) (as amended from time to time, the “Tariff”).

 

B. The ISO operates competitive markets for the purchase and sale of energy,
capacity, certain demand response services, certain Ancillary Services and
certain related products and services pursuant to the Tariff. Accordingly, the
ISO seeks to create and sustain open, non-discriminatory, competitive, unbundled
markets for energy, capacity, and ancillary services (including Operating
Reserves) that operate efficiently consistent with proper standards of
reliability and the long-term sustainability of competitive markets.

 

C. The ISO operates purchase programs for certain Ancillary Services that are
not procured through competitive markets. The ISO seeks to operate purchase
programs for such services at rates that are intended to compensate sellers at
not less than the incremental cost of providing such services and to attract and
sustain adequate supplies of such services.

 

D. The ISO seeks to provide transparency with respect to the operation of and
the pricing in markets and purchase programs to allow informed participation and
encourage ongoing market improvements.

 

E. The ISO seeks to provide access to competitive markets within the New England
Control Area and to neighboring regions.

 

Page No. 1



--------------------------------------------------------------------------------

F. The Market Participant made an application to the ISO to be eligible to
participate in the markets and purchase programs for energy, capacity ancillary
services and related products and services administered by the ISO.

 

G. The ISO has accepted the Market Participant’s application.

 

H. The Market Participant and the ISO wish to set forth the terms and conditions
upon which the ISO will provide services and the Market Participant may
participate in the markets and programs administered by the ISO.

 

AGREEMENTS

 

In consideration of the mutual covenants set forth herein, the Parties,
intending to be legally bound, agree as follows:

 

ARTICLE 1

DEFINITIONS, INTERPRETATIONS AND OBJECTIVES

 

1.1 Definitions. Capitalized terms not defined herein shall have the meanings
given them in the Tariff

 

1.2 Interpretation. In this Agreement, unless otherwise indicated or otherwise
required by the context, the following rules of interpretation shall apply:

 

(a) Reference to and the definition of any document or specific section thereof
(including this Agreement and the ISO New England Operating Documents) shall be
deemed a reference to such document as it may be amended, supplemented, revised
or modified from time to time and any document that is a successor thereto.
Nothing herein shall limit the ISO’s right to modify the ISO New England
Operating Documents as expressly provided in the Tariff and the laws and
regulations governing the adoption and amendment of the ISO New England
Operating Documents.

 

(b) The article and section headings and other captions in this Agreement are
for the purpose of reference only and do not limit or affect its meaning.

 

(c) Defined terms in the singular shall include the plural and vice versa, and
the masculine, feminine or neuter gender shall include all genders.

 

(d) The term “including” when used herein shall be by the way of example only
and shall not be considered in any way a limitation.

 

(e) Unless the context otherwise requires, any reference to a Party includes a
reference to its permitted successors and assigns.

 

1.3 Objectives. The objectives of the ISO are (through means including but not
limited to planning, central dispatching, coordinated maintenance of electric
supply and demand-side resources and transmission facilities, obtaining
emergency power for Market Participants from other Control Areas, system
restoration (when required), the development of market rules, the

 

Page No. 2



--------------------------------------------------------------------------------

provision of an open access regional transmission tariff and the provision of a
means for effective coordination with other control areas and utilities situated
in the United States and Canada):

 

(a) to assure the bulk power supply within the New England Control Area conforms
to proper standards of reliability;

 

(b) to create and sustain open, non-discriminatory, competitive, unbundled
markets for energy, capacity, and ancillary services (including Operating
Reserves) that are (i) economically efficient and balanced between buyers and
sellers, and (ii) provide an opportunity for a participant to receive
compensation through the market for a service it provides, in a manner operate
efficiently in a manner consistent with proper standards of reliability and the
long-term sustainability of competitive markets;

 

(c) to provide market rules that (i) promote a market based on voluntary
participation, (ii) allow market participants to manage the risks involved in
offering and purchasing services, and (iii) compensate at fair value
(considering both benefits and risks) any required service, subject to FERC’s
jurisdiction and review;

 

(d) to allow informed participation and encourage ongoing market improvements;

 

(e) to provide transparency with respect to the operation of and the pricing in
markets and purchase programs;

 

(f) to provide access to competitive markets within the New England Control Area
and to neighboring regions; and.

 

(g) to provide for an equitable allocation of costs, benefits and
responsibilities among market participants.

 

The Parties agree that the preceding Objectives are consistent with the Federal
Power Act and do not in and of themselves create independent causes of action.

 

ARTICLE 2

TERM AND TERMINATION

 

2.1 Effective Date. This Agreement shall be effective as of the later of:
(i) the effective date specified in the Commission order accepting the Agreement
for filing, and (ii) the date on which the Market Participant is in compliance
with the credit review procedures set forth in the ISO New England Operating
Documents. In no event, however, shall the effective date be sooner than the
Operations Date. This Agreement shall remain in full force and effect until
terminated pursuant to Section 2.2 or 2.3 of this Agreement.

 

2.2 Termination by the ISO. The ISO may terminate this Agreement, upon the
Market Participant committing any material default under this Agreement as
provided in the ISO New England Operating Documents. With respect to any
termination pursuant to this Section, the

 

Page No. 3



--------------------------------------------------------------------------------

ISO must file a notice of termination with the Commission. This Agreement shall
terminate upon acceptance by the Commission of such notice of termination.

 

2.3 Termination by Market Participant. In the event that the Market Participant
no longer wishes to participate in the New England Markets or provide or receive
services through the New England Transmission System with respect to any Asset
then subject to this Agreement it may terminate this Agreement by complying with
applicable provisions of the ISO New England Operating Documents, including
Sections 3.9 and 3.10 of Section I of the Tariff, as well as all other legal or
regulatory requirements applicable to the Market Participant.

 

2.4 Other Remedies. Nothing in Section 2.2 shall limit the remedies of the ISO
under applicable law or the ISO New England Operating Documents, including the
right, as applicable, to suspend the rights of one or more Assets to submit
Bids, Schedules, Supply Offers or supply offers for Ancillary Services in the
New England Markets or otherwise provide or receive services through the New
England Transmission System.

 

2.5 Survival of Obligations. Notwithstanding any termination of this Agreement,
any accrued obligations under this Agreement or the ISO New England Operating
Documents, including obligations for the payment of money or obligations to
provide information regarding operations or activities conducted prior to
termination, shall survive the termination of this Agreement.

 

ARTICLE 3

GENERAL TERMS AND CONDITIONS

 

3.1 ISO Services.

 

(a) The ISO agrees to operate the New England Control Area, provide transmission
service through the New England Transmission System, and administer the New
England Markets all in accordance with the ISO New England Operating Documents.

 

(b) The ISO will monitor the New England Markets in accordance with the ISO New
England Operating Documents.

 

(c) The ISO will maintain procedures for interconnection of Assets with the New
England Transmission System in accordance with the New England Operating
Documents.

 

(d) The ISO does not provide Local Service. Local Service is acquired through a
separate transmission service agreement with the applicable PTO.

 

3.2 Service Under the Tariff. The Market Participant accepts service under the
Tariff as a participant in the New England Markets. Market Participant agrees to
be bound by the terms of the ISO New England Operating Documents and to make
timely payment of all amounts due under the ISO New England Operating Documents.

 

Page No. 4



--------------------------------------------------------------------------------

3.3 Registration of Assets.

 

(a) The Market Participant must register each Asset of which it is the Owner
that seeks eligibility to sell or purchase services in the New England Markets
by complying with the requirements of the ISO New England Operating Documents
including, as applicable, registration information required by Section 12.2 of
ISO New England Manual 28, approval of an interconnection application required
by Section I, Section 3.9 of the Tariff, compliance with the metering
requirements of ISO New England Operating Procedure No. 18, and providing the
electrical operating information required by ISO New England Operating Procedure
No. 14. Market Participant must also register its contractual interest in any
Load Asset which it has transferred to a new Owner without a corresponding
transfer of legal title to the Load Asset (whether or not the Market Participant
is the holder of the legal title).

 

(b) The ISO shall be entitled to inspect and verify all registration
information, including technical specifications, provided pursuant to
Section 3.3.

 

(c) The Market Participant shall provide written notice to the ISO of any
proposed changes to the registration information as required by the ISO New
England Operating Documents.

 

(d) The Market Participant may withdraw Assets from the provision of particular
services in accordance with the procedures set forth in the ISO New England
Operating Documents.

 

3.4 Market Participant Operating Responsibilities. The Market Participant shall
direct, physically operate, repair and maintain all metering and interconnection
equipment under its control and all Assets providing services through the New
England Transmission System (a) consistent with New England Transmission System
reliability; (b) in accordance with (i) this Agreement, (ii) all applicable
provisions of the ISO New England Operating Documents and (iii) all applicable
reliability guidelines, policies, standards, rules, regulations, orders, license
requirements and all other requirements of NERC, NPCC, other applicable
reliability organizations’ reliability rules and all applicable requirements of
federal or state laws or regulatory authorities; and (c) in such a manner as to
maintain safe operations, including the enforcement of rules and procedures to
ensure the safety of personnel.

 

3.5 Reserved Rights.

 

(a) Except for obligations and limitations specifically imposed by the ISO New
England Operating Documents, the Market Participant retains all rights that it
otherwise has incident to its ownership of and legal and equitable title to, its
Assets, including all land and land rights and the right to build, acquire,
sell, lease, merge, dispose of, retire, use as security, or otherwise transfer
or convey all or any part of its Assets.

 

(b) The Market Participant has the right to adopt and implement procedures,
consistent with Good Utility Practice, and to take such actions as it deems
necessary to protect its facilities from physical damage or to prevent injury or
damage to persons or property.

 

Page No. 5



--------------------------------------------------------------------------------

(c) Nothing contained in this agreement is intended to alter or waive any rights
that the ISO or the Market Participant may have to make filings with the
Commission under the Federal Power Act.

 

3.6 Participants Agreement. By entering into this Agreement, the Market
Participant agrees to be bound by the Participants Agreement, through NEPOOL or
individually, as the case may be, and to pay the fees and charges specified
therein. The Participants Agreement provides processes for stakeholder input,
individually and collectively, into revisions of certain provisions of ISO New
England Operating Documents and the planning process for the New England
Transmission System.

 

ARTICLE 4

PROVISIONS RELATING TO SELLERS

 

4.1 Appointment of the ISO as Agent. Market Participant appoints the ISO as its
agent to apportion, bill and collect on its behalf for Energy, capacity,
Ancillary Services, demand response services or other related products or
services sold through the New England Markets in accordance with the ISO New
England Operating Documents.

 

4.2 Collection. The ISO agrees to apportion, bill and collect for Market
Participant’s services and to remit to Market Participant amounts due to it
under the Market Rules, as and when collected. The ISO will use commercially
reasonable efforts to collect amounts due to Market Participant, including
exercising its rights under the ISO New England Financial Assurance Policy and
ISO New England Billing Policy. Allocation of revenues received will be made,
and all disputes regarding amounts collected and remitted will be handled in
accordance with the ISO New England Operating Documents.

 

4.3 Participation in Markets and Programs. In connection with submitting
schedules, bids, and supply offers or otherwise offering to provide or providing
services through the New England Markets, the Market Participant agrees at all
times to comply with the ISO New England Operating Documents. The Market
Participant hereby warrants to the ISO that, unless the ISO New England
Operating Documents specifically permit supply offers unrelated to physical
parameters, whenever it submits a Supply Offer for Energy or supply offer for
Ancillary Services or a demand response service, it has the capability and the
intention to provide that service in accordance with the ISO New England
Operating Documents and it will comply with ISO dispatch instructions for the
provisions of service in accordance with the ISO New England Operating
Documents.

 

4.4 Rate Authority. Market Participant warrants that, at any time it has
registered one or more Assets, it either (a) has on file with the Commission for
each such Asset market-based rate authority or other Commission-approved basis
for setting prices for services offered by means of the New England Transmission
System by such Asset or (b) is exempt from the requirement to have rates for
services on file with the Commission.

 

Page No. 6



--------------------------------------------------------------------------------

4.5 Central Dispatch. The Market Participant shall, to the extent scheduled or
otherwise obligated under the ISO New England Operating Documents, either
individually or through the Second Restated NEPOOL Agreement, as provided
therein, subject each of the Assets it owns or operates to central dispatch by
the ISO, provided, however, that each Market Participant shall at all times be
the sole judge as to whether or not and to what extent safety requires that at
any time any of such Assets will be operated at less than their full capacity or
not at all.

 

ARTICLE 5

PROVISIONS RELATING TO BUYERS

 

5.1 Appointment of the ISO as Agent. The Market Participant appoints the ISO as
its agent to purchase on its behalf Energy, capacity, Ancillary Services, demand
response services or other related products or services through the New England
Markets in accordance with the ISO New England Operating Documents.

 

5.2 Purchase of Services. In connection with submitting schedules, demand bids
or withdrawing Energy from the system in Real-Time or otherwise offering to buy
or receive services through the New England Markets, the Market Participant
agrees at all times to comply with the ISO New England Operating Documents.
Except as emergency circumstances may result in the ISO requiring load
curtailments by Market Participants, and subject to the availability of
transmission capacity, each Market Participant will be entitled to buy from
other Market Participants, and shall be required to remit payment to those
Market Participants therefor in accordance with the ISO New England Operating
Documents, such amounts, if any, of Energy, capacity, Ancillary Services, demand
response services or other related products or services as it requires.

 

5.3 Disputes. All disputes regarding amounts payable for services purchased will
be handled in accordance with the ISO New England Operating Documents.

 

ARTICLE 6

FORCE MAJEURE; INDEMNIFICATION AND LIABILITIES

 

6.1 Force Majeure Event. An event of Force Majeure shall be as set forth in the
Tariff.

 

6.2 Reasonable Efforts to Perform and Notice. When the performance of either
Party under this Agreement is hindered by an event of Force Majeure, that Party
shall make all reasonable efforts to perform its obligations under this
Agreement, and shall promptly notify the other Party and any affected
Transmission Customers, if appropriate, of the commencement and end of each
event of Force Majeure in accordance with the ISO New England Operating
Documents.

 

6.3 Indemnification and Liabilities. The indemnification responsibilities of the
Parties, to the extent permitted by law, shall be as set forth in the Tariff.

 

Page No. 7



--------------------------------------------------------------------------------

ARTICLE 7

MISCELLANEOUS PROVISIONS

 

7.1 Commission Filing. The ISO shall file this Agreement with, or electronically
report this Agreement to, as applicable, the Commission.

 

7.2 Notices. Unless otherwise expressly specified or permitted by the terms
hereof, all communications and notices provided for herein shall be in writing
and any such communication or notice shall become effective (a) upon personal
delivery thereof, including by overnight mail or courier service, (b) in the
case of notice by United States mail, certified or registered, postage prepaid,
return receipt requested, upon receipt thereof, or (c) in the case of notice by
facsimile, upon receipt thereof; provided that such transmission is promptly
confirmed by either of the methods set forth in clauses (a) or (b) above, in
each case addressed to each Party hereto at its address(es) set forth below or,
at such other address(es) as such Party may from time to time designate by
written notice to the other Party hereto; further provided that a notice given
in connection with this Section 7.2 but received on a day other than a business
day, or after business hours in the situs of receipt, will be deemed to be
received on the next business day:

 

MARKET PARTICIPANT:

--------------------------------------------------------------------------------

  

ISO New England Inc.:

--------------------------------------------------------------------------------

[Name of Market Participant]

   ISO New England Inc.

[Market Participant Representative Address]

   One Sullivan Road

[Market Participant Representative Address]

   Holyoke, MA 01040

[Name of Market Participant Representative]

   Attn: General Counsel

Tel: [Tel]

   Tel: (413) 540-4000

Fax: [Fax]

   Fax: (413) 535-4379

[E-mail]

    

 

7.3 Other Agreements. In the event of a conflict between this Agreement and
other agreements with respect to subjects addressed in this Agreement, this
Agreement shall govern, subject to Section 13 of the Settlement Agreement.

 

7.4 Waiver. Any term or condition of this Agreement may be waived at any time by
the Party that is entitled to the benefit thereof, but no such waiver shall be
effective unless set forth in a written instrument duly executed by or on behalf
of the Party waiving such term or condition. No waiver by any Party of any term
or condition of this Agreement, in any one or more instances, shall be deemed to
be or construed as a waiver of the same or any other term or condition of this
Agreement on any future occasion. All remedies, either under this Agreement or
by applicable law or otherwise afforded, shall be cumulative and not
alternative.

 

7.5 Amendment. Except as otherwise specifically provided herein, this Agreement
shall not be subject to modification or amendment unless agreed to in writing by
both Parties hereto. Notwithstanding the foregoing, nothing in this Agreement
shall restrict in any way the rights of either Party to submit an application
under Section 206 of the Federal Power Act for revisions to this Agreement.

 

Page No. 8



--------------------------------------------------------------------------------

The Parties acknowledge that this Agreement is entered into subject to the
approval and continuing jurisdiction of the Commission. The ISO will notify the
Market Participant of any changes to this Agreement required or approved by the
Commission. Any such changes will take effect at the times and in the manner
specified by the Commission in its order requiring or approving such changes.
The Market Participant may, subject to the procedures referenced in Section 2.3,
terminate this Agreement rather than accept any such changes.

 

7.6 No Third Party Beneficiaries. It is not the intention of this Agreement or
of the Parties to confer a third party beneficiary status or rights of action
upon any Person or entity whatsoever other than the Parties and nothing
contained herein, either express or implied, shall be construed to confer upon
any Person or entity other than the Parties any rights of action or remedies
either under this Agreement or in any manner whatsoever.

 

7.7 No Assignment. Neither this Agreement nor any right, interest or obligation
hereunder may be assigned by a Party (including by operation of law) without the
prior written consent of each other Party in its sole discretion and any attempt
at assignment in contravention of this Section 7.7 shall be void.

 

7.8 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, including all matters of
construction, validity and performance without regard to the conflicts-of-laws
provisions thereof.

 

7.9 Consent to Service of Process. Each of the Parties hereby consents to
service of process by registered mail, Federal Express or similar courier at the
address to which notices to it are to be given, it being agreed that service in
such manner shall constitute valid service upon such party or its respective
successors or assigns in connection with any such action or proceeding;
provided, however, that nothing in this Section 7.9 shall affect the right of
any such Parties or their respective successors and permitted assigns to serve
legal process in any other manner permitted by applicable law or affect the
right of any such Parties or their respective successors and assigns to bring
any action or proceeding against any other one of such Parties or its respective
property in the courts of other jurisdictions.

 

7.10 Dispute Resolution. The Parties shall resolve their disputes relating to
this Agreement utilizing the dispute resolution provisions of the Tariff.

 

7.11 Invalid Provisions. If any provision of this Agreement is held to be
illegal, invalid or unenforceable under any present or future law, and if the
rights or obligations of any Party under this Agreement shall not be materially
and adversely affected thereby, (a) such provision shall be fully severable,
(b) this Agreement shall be construed and enforced as if such illegal, invalid
or unenforceable provision had never comprised a part hereof, (c) the remaining
provisions of this Agreement shall remain in full force and effect and shall not
be affected by the illegal, invalid or unenforceable provision or by its
severance herefrom, and (d) the court holding such provision to be illegal,
invalid or unenforceable may in lieu of such provision add as a part of this
Agreement a legal, valid and enforceable provision as similar in terms to such
illegal, invalid or unenforceable provision as it deems appropriate.

 

Page No. 9



--------------------------------------------------------------------------------

7.12 Relationship of the Parties. Nothing in this Agreement is intended to
create a partnership, joint venture or other joint legal entity making either
Party jointly or severally liable for the acts or omissions of the other Party.

 

7.13 Confidentiality. Confidential information acquired by either Party pursuant
to this Agreement shall be governed by the ISO New England Operating Documents.

 

7.14 Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original, but all of which together shall
constitute but one and the same instrument. The Parties hereto agree that any
document or signature delivered by facsimile transmission shall be deemed an
original executed document for all purposes hereof.

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
on behalf of each by and through their authorized representatives as of the date
hereinabove written.

 

Market Participant:       The ISO: [Name of Market Participant]       ISO New
England Inc. By:           By:     Name:           Name:   Gordon van Welie
Title:           Title:   President and CEO Date:           Date:   February 1,
2005 [for Munis: Town of                                     , acting by and
through its Municipal Light Department as it is a member of NEPOOL]            

 

Page No. 10